Case 3:20-cv-00215-MHL-RCY Document 10 Filed 08/07/20 Page 1 of 2 PagelD# 30

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division
JONATHAN MAYO,

Petitioner,
Vv. Civil Action No. 3:20CV215

CHRIS WALZ, et ai.,

Respondents.

MEMORANDUM OPINION

Jonathan Mayo, a Virginia inmate proceeding pro se, filed this petition under 28 U.S.C.

§ 2254 challenging his January 2020 convictions in the Circuit Court of the City of Newport
News. On June 30, 2020, the Magistrate Judge issued a Report and Recommendation wherein he
recommended dismissing the § 2254 Petition for lack of exhaustion. (ECF No. 9.) The Court
advised Mayo that he could file objections within fourteen (14) days after the entry of the Report
and Recommendation. Mayo has not responded.

“The magistrate [judge] makes only a recommendation to this court. The
recommendation has no presumptive weight, and the responsibility to make a final determination
remains with this court.” Estrada v. Witkowski, 816 F. Supp. 408, 410 (D.S.C. 1993) (citing
Mathews v. Weber, 423 U.S. 261, 270-71 (1976)). This Court “shall make a de novo
determination of those portions of the report or specified proposed findings or recommendations
to which objection is made.” 28 U.S.C. § 636(b)(1). “The filing of objections to a magistrate’s
report enables the district judge to focus attention on those issues—factual and legal—that are at
the heart of the parties’ dispute.” Thomas v. Arn, 474 U.S. 140, 147 (1985) (footnote omitted).

In the absence of a specific written objection, this Court may adopt a magistrate judge’s
Case 3:20-cv-00215-MHL-RCY Document 10 Filed 08/07/20 Page 2 of 2 PagelD# 31

recommendation without conducting a de novo review. See Diamond v. Colonial Life &
Accident Ins. Co., 416 F.3d 310, 316 (4th Cir. 2005).

There being no objections, and the Court having determined that the Report and
Recommendation is correct on its merits, the Report and Recommendation (ECF No. 9) will be
ACCEPTED and ADOPTED. Mayo’s claims and the action will be DISMISSED. A certificate
of appealability will be DENIED.

An appropriate Order will accompany this Memorandum Opinion.

1 /
M. Hannah 4h
United States District Judge
Date: hv vst 7 2020

Richmond, Virginia

NM
